Citation Nr: 0526372	
Decision Date: 09/26/05    Archive Date: 10/05/05

DOCKET NO.  97-03 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial increased evaluation for herniated 
nucleus pulposis with degenerative disc disease of the lumbar 
spine, currently evaluated as 60 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on almost continuous active duty from July 
1958 to January 1978.  

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in April 2004, the Board denied an 
initial evaluation in excess of 40 percent for the veteran's 
herniated nucleus pulposis with degenerative disc disease of 
the lumbar spine, prior to January 27, 1999.  The Board 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, the issue of an initial 
evaluation in excess of 60 percent for herniated nucleus 
pulposis with degenerative disc disease of the lumbar spine, 
effective January 27, 1999.  This issue is now before the 
Board for final appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The competent medical evidence is negative for evidence 
of a fracture of a vertebra, with cord involvement, 
bedridden, or requiring long leg braces; complete bony 
fixation (ankylosis) of the spine in an unfavorable angle, 
with marked deformity and involvement of major joints (Marie-
Strumpell type) or without other joint involvement (Bechterew 
type); or unfavorable ankylosis of the entire spine.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 60 percent for 
herniated nucleus pulposis with degenerative disc disease of 
the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §4.71a, 
Diagnostic Code 5293 (prior to September 22, 2002); 38 C.F.R. 
§4.71a, Diagnostic Code 5293 (effective September 22, 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5243 (effective September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), enhanced 
the VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded the VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  VA promulgated 
regulations that implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).

Review of the claims folder reveals compliance with the VCAA.  
The RO provided the appellant with the applicable laws and 
regulations and gave notice as to the evidence needed to 
substantiate his claim in the March 1996 rating decision on 
appeal, the August 1996 statement of the case, and various 
supplemental statements of the case (SSOCs), dated as 
recently as June 2005.  Additionally, the RO sent the veteran 
letters in March and December 2004 that explained the notice 
and duty to assist provisions of the VCAA, including the 
respective responsibilities of VA and the veteran to identify 
and/or secure evidence; listed the evidence; and asked the 
veteran to submit and authorize the release of additional 
evidence.  Furthermore, the June 2005 SSOC included the text 
of the relevant VCAA regulations implementing the statute.  
Accordingly, the Board finds that the appellant has been 
afforded all notice required by statute.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

With respect to the duty to assist, the RO has obtained all 
available service and post-service medical records.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  VA also 
conducted relevant medical examinations.  There is no 
indication from the claims folder or allegation from the 
appellant that any relevant evidence remains outstanding.  
Therefore, the Board finds that the duty to assist is met.  
38 U.S.C.A. § 5103A.

Finally, the Board observes that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  As he has received all required notice and 
assistance, there is no indication that the Board's present 
review of the claims will result in any prejudice to the 
appellant.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his or her ability to function 
under the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

The Board notes that when the veteran initiated his appeal, 
he was appealing the original assignment of a disability 
evaluation following an award of service connection.  The 
severity of a disability is to be considered during the 
entire period from the initial assignment of a disability 
rating to the present time.  See Fenderson v. West, 12 Vet. 
App. 119(1999).

Turning to the Rating Schedule, during the pendency of the 
veteran's appeal the regulations pertaining to the evaluation 
of spinal disabilities have twice been amended.  See 67 Fed. 
Reg. 54345-54349 (Aug. 22, 2002) (effective September 23, 
2002); and 68 Fed. Reg. 51454- 51456 (Aug. 27, 2003) 
(effective September 26, 2003). 

Prior to September 26, 2003, 38 C.F.R. §4.71a, Diagnostic 
Code 5285 provided a 100 percent evaluation for residuals of 
a fracture of a vertebra, with cord involvement, bedridden, 
or requiring long leg braces.  Diagnostic Code 5286 provided 
a 100 percent evaluation for complete bony fixation 
(ankylosis) of the spine in an unfavorable angle, with marked 
deformity and involvement of major joints (Marie-Strumpell 
type) or without other joint involvement (Bechterew type).  

Effective September 26, 2003, the schedule for rating spine 
disabilities was changed again to provide for the evaluation 
of all spine disabilities under a General Rating Formula for 
Diseases and Injuries of the Spine (General Rating Formula), 
unless the disability is rated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(renumbered as Diagnostic Code 5243).  

The General Rating Formula provides that a 100 percent rating 
is warranted when there is unfavorable ankylosis of the 
entire spine.  

Diagnostic Code 5243 provides that intervertebral disc 
syndrome (preoperatively or postoperatively) be rated either 
under the General Rating Formula, or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
The Incapacitating Episode rating scheme provides for no 
higher than a 60 percent rating for intervertebral disc 
syndrome.  

The Board will evaluate the veteran's claim under both the 
old criteria in the VA Schedule for Rating Disabilities and 
the current regulations in order to ascertain which version 
would accord him the highest rating.  According to VAOPGCPREC 
7-2003 (Nov. 19, 2003), in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the Federal Circuit overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts 
with the precedents of the United States Supreme Court 
(Supreme Court) and the Federal Circuit.  Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.  

However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after the effective dates of the new 
regulations.  

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (2004).  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

In a VA General Counsel opinion, it was determined that 
Diagnostic Code 5293 involves loss of range of motion and 
that 38 C.F.R. §§ 4.40 and 4.45 must be considered when a 
disability is evaluated under that diagnostic code.  
VAOPGCPREC 36-97 (Dec. 12, 1997).

Turning to the record before the Board, the Board observes 
that it contains service medical records and post-service 
medical records, which will be addressed as pertinent.  Dela 
Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) (a 
discussion of all evidence by the Board is not required when 
the Board has supported its decision with thorough reasons 
and bases regarding the relevant evidence).

Based on a thorough review of the record, the Board finds 
that under any of the potentially applicable criteria, the 
preponderance of the evidence is against the veteran's claim 
for an evaluation in excess of 60 percent for herniated 
nucleus pulposis with degenerative disc disease of the lumbar 
spine.  In so finding, the Board concludes that no other 
provisions of the Rating Schedule dealing with the evaluation 
of the spine would be more favorable than the current 
criteria.  

The Board has carefully reviewed the medical evidence of 
record.  The medical evidence of record dated since January 
27, 1999, consists of both VA and private medical records and 
shows treatment for a number of conditions, including the low 
back disability on appeal.  While these records include much 
detail as to the veteran's low back disability, they are 
negative for any evidence of residuals of a fracture of a 
vertebra, with cord involvement, bedridden, or requiring long 
leg braces (Diagnostic Code 5285); complete bony fixation 
(ankylosis) of the spine in an unfavorable angle, with marked 
deformity and involvement of major joints (Marie-Strumpell 
type) or without other joint involvement (Bechterew type) 
(Diagnostic Code 5286); or unfavorable ankylosis of the 
entire spine.  General Rating Formula.  Without such 
evidence, an evaluation in excess of 60 percent is simply not 
warranted.  

Further, the preponderance of the evidence is negative for 
any indication that DeLuca factors result in symptoms 
comparable to the manifestations required by an evaluation in 
excess of 60 percent, as set forth in Diagnostic Codes 5285 
and 5286, and the General Rating Formula.  Thus, even with 
consideration of the DeLuca factors, the veteran's low back 
disability does not warrant an evaluation in excess of 60 
percent.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet App at 202.

The Board recognizes the veteran's assertions that the 
symptoms of his lumbar spine disability warrant an evaluation 
in excess of 60 percent.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 
398, 405 (1995).  As a layperson, however, the veteran is not 
competent to provide an opinion requiring medical knowledge, 
such as questions relating to criteria for a higher rating 
that require a clinical examination by a medical 
professional.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
As a result, his own assertions do not constitute competent 
medical evidence that the symptoms caused by his service-
connected low back disability warrant an evaluation in excess 
of 60 percent under any applicable criteria.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

An evaluation in excess of 60 percent for herniated nucleus 
pulposis with degenerative disc disease of the lumbar spine 
is denied.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


